      Case 1:18-cv-07291-VSB-RWL Document 60 Filed 05/06/20 Page 1 of 1

                            MIRIAM TAUBER LAW
                         885 Park Ave. # 2A • New York NY 10075
                      MiriamTauberLaw@gmail.com • (323) 790-4881
                                                                                         5/6/2020

                                                                                  May 6, 2020

Via ECF
 Hon. Robert W. Lehrburger (U.S.M.J., S.D.N.Y.)


Re:    Avalon Holdings Corp. v. Gentile et. al., No. 18-cv-7291-VSB (S.D.N.Y.);
       & New Concept Energy, Inc. v. Gentile, et. al., No. 18-cv-8896 (S.D.N.Y.)

       Joint Request to extend the deadline for the
       Stipulation as to payments/receipts from MintBroker transactions


Your Honor:

       On behalf of all parties, I thank the Court for addressing the discovery issues raised
at the conference held on April 23, 2020.

       Pursuant to the Court’s Order following the conference, the parties were to stipulate
to facts “concerning payments/receipts for transactions involving Defendant MintBroker
during the relevant time period.” (See Order, Avalon Dkt #58 & New Concept Dkt #41, at
¶3). Per the Court’s Order, that Stipulation was to be prepared today, May 6, 2020.

       The parties have been working together on a proposed Stipulation, which we
anticipate may include additional facts that will further narrow outstanding areas of
disagreement and promote a more efficient resolution of this case.

        While our discussions of the issues are ongoing, the parties expect to agree to and
file the Stipulation ordered by the Court within one week, or by May 13, 2020.

       Plaintiffs and Defendants jointly request this extension until May 13, 2020 (or will
revert to the Court if the Stipulation has not been finalized by then).

                            Respectfully,

                            s/ Miriam Tauber
                                                                       5/6/2020
                            Miriam Tauber
                            Attorney for Plaintiffs


cc: all counsel (via ECF)
